Citation Nr: 1634258	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-35 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a cervical spine condition. 

2. Entitlement to service connection for left leg radiculopathy.

3. Entitlement to service connection for right leg radiculopathy.

4. Entitlement to service connection for left arm radiculopathy.

5. Entitlement to service connection for right arm radiculopathy.

6. Entitlement to service connection for a respiratory condition.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for a sinus condition.

9. Entitlement to service connection for erectile dysfunction.

10. Entitlement to service connection for dizziness.

11. Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

Other claims on appeal to the Board are addressed under separate cover, as the Veteran's attorney has limited representation to the claims set forth above.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2014 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board by videoconference with respect to the issues listed above.  The hearing has not yet been scheduled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on all matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

